          Case 1:19-cv-08671-RA Document 44 Filed 10/23/20 Page 1 of 1

                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 10-23-20


 BELIEVE SAS,

                             Plaintiff,
                                                               No. 19-CV-8671 (RA)
                        v.
                                                                       ORDER
 TRIPLAY, INC.,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       As discussed in today’s conference, no later than November 6, 2020, the parties shall

submit a joint letter informing the Court the status of settlement negotiations, whether the parties

have agreed on a discovery schedule, and whether Plaintiff intends to amend the complaint in

light of the contemplated Rule 12(c) motion.


SO ORDERED.

 Dated:         October 23, 2020
                New York, New York                   ________________________________
                                                     Ronnie Abrams
                                                     United States District Judge
